



COURT OF APPEAL FOR ONTARIO

CITATION: Hillmount Capital Inc. v. Pizale, 2021 ONCA 456

DATE: 20210622

DOCKET: M52200 (C68999)

Strathy C.J.O., Brown and Miller JJ.A.

BETWEEN

Hillmount Capital Inc.

Respondent

(Applicant)

and

Celine Brittany Pizale and Richard Stanley Pizale

Moving Parties/Appellants

(Respondents)

Jamie Spotswood and Rachel Migicovsky, for the moving
    parties/appellants, Celine and Richard Pizale

Robert Macdonald and Teodora Prpa, for the receiver,
    Zeifman Partners Inc.

Behn Conroy, for the purchasers, Patricia and David
    Armstrong

Shana Nodel, for second mortgagees, 1713691 Ontario Inc.
    and Boris Nodel

Terry M. Walman, for first mortgagee, Elle Mortgage
    Corporation

Heard: February 8, 2021 by video conference

COSTS ENDORSEMENT

[1]

Further to the reasons released May 28, 2021 (
Hillmount Capital Inc.
    v. Pizale
, 2021 ONCA 364), the parties have filed written cost
    submissions. The respondent Receiver was successful on the appeal and we see no
    reason that it should not be awarded costs. The appellants, Celine and Richard
    Pizale, shall pay the Receiver its partial indemnity costs, fixed in the amount
    of $3,000, inclusive of disbursements and applicable taxes.

G.R. Strathy C.J.O.

David Brown J.A.

B.W. Miller J.A.


